DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/12/2022 has been entered.

Status of Claims
Claims 1-2, 5-6, 13-17, 20-21 and 28 are amended.
Claims 4, 12, 19 and 27 are canceled.
Claims 1-3, 5-11, 13-18, 20-26 and 28 are pending.

Response to Remarks
35 U.S.C. § 101
Regarding Step 2A Prong One, Applicant contends amended claims 1 and 15 are not directed to an abstract idea because the claimed features recite processor-implemented features that are not methods of organizing human activity or mental processes. Specifically, Applicant contends claim limitation “cryptographically verify …” is not directed to an abstract idea. Applicant also contends a human cannot perform the complex cryptographic verification function necessary. Examiner respectfully disagrees with regards to all arguments. First, any claimed “processor” or the like are additional elements that fail to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. Second, the additional elements “cryptographic” and “cryptographically” fail to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain. And third, Applicant is not claiming a “complex” verification, but merely one which can practically be performed in the human mind. Accordingly, this contention is unpersuasive.
Regarding Step 2A Prong Two, Applicant contends independent claims 1 and 15 reflect an improvement to the technology/technical field of cryptographic transactions of cryptographic tokens because the features technologically and cryptographically ensure that a target transaction address (for a user trying to purchase a cryptographic token) is both (1) cryptographically derivable from the private key used to sign signed data; and (2) whitelisted to receive the cryptographic transfer of the cryptographic token, thereby solving the problem where a cryptographic token with technological and cryptographic limits on addresses it can be transferred to/from is inadvertently transferred to an address which it should not be transferred and cannot later be transferred from. Examiner respectfully disagrees. What applicant contends is an improvement is not an improvement in the functioning of computers, nor technology, nor a technical field because a general-purpose computer would be capable of performing the same operations. Accordingly, this contention is unpersuasive.
Regarding Step 2B, Applicant contends each of independent claims 1 and 15 recite “significantly more” than the judicial exception. Specifically, in independent claims 1 and 15, the features in combination are significantly more than a judicial exception as the combination of limitations are not well-understood, routine, conventional activity in the technology/technical field of cryptographic transactions of cryptographic tokens. Examiner respectfully disagrees. The additional elements, taken individually and in combination, do not result in claims 1 and 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible. Accordingly, this contention is unpersuasive, and accordingly, this ground of rejection is maintained.

Prior Art Rejection
Applicant contends reference Omar does not teach the claims. However, Applicant does not state how the cited sections do not teach the elements/limitations of the instant claims. Accordingly, Applicant’s arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Accordingly, this contention is unpersuasive.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-11, 13-18, 20-26 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-3, 5-11 and 13-14:
Step 1
Claims 1-3, 5-11 and 13-14 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) abstract ideas of token transfers between entities, transaction bookkeeping, as well as mentally verifying when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted. Specifically, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with
fundamental economic principles or practices, as well as commercial or legal interactions. Additionally, but for the additional elements, claim 1 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind. For instance, the claimed token transfer limitations are an example of commercial or legal interactions because it involves sales activities or behaviors of transferring tokens as well as token business relations. Additionally, the claimed recording of the token transfer is an example of fundamental economic principles or practices because it involves the fundamental economic principle of bookkeeping. Additionally, the claimed verifying when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted is an example of concepts performed in the human mind because it involves concepts practically performed in the human mind. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
at least one processor
at least one memory communicatively coupled to the at least one processor
at least one network interface communicatively coupled to the at least one processor
wherein the at least one processor is configured to: 
receive a request to cryptographically transfer a cryptographic token into a target transaction address from a remotely located computing device
receive signed data from the remotely located computing device, the signed data signed by a private key
receive at least one of the target transaction address or a target public key associated with the target transaction address from the remotely located computing device
cryptographically verify that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data by inputting the private key and the signed data into a cryptographic verification function that outputs a determination that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data
verify that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer the cryptographic token based on a whitelist
cryptographically transfer and record the cryptographic transfer of the cryptographic token into the target transaction address on a blockchain only after: (1) cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data and (2) verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer of the cryptographic token based on the whitelist

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “cryptographic” and “cryptographically” generally links the use of the judicial exception to a particular technological environment, that being blockchain. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.



Dependent Claims
Claims 2-3, 5-11 and 13-14 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2 further recites the abstract ideas of token transfers between entities and mentally verifying when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted. In other words, it recites limitations grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 3 recites additional details of the type of data included in the signed data. Therefore, it recites additional abstract ideas.
Claim 5 recites the additional element of “wherein the at least one processor is configured to … to the remotely located computing device … by the remotely located computing device … from the remotely located computing device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The additional elements “cryptographic” and “cryptographically” fail to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain. The additional element “communicate data … to be signed … using the private key to create the signed data in response to the request to … transfer the … token into the target transaction address being received …” fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 6 recites additional details of the type of data included in the transfer of the token. Therefore, it recites additional abstract ideas. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 7 recites additional details of the type of data included in the whitelisted transaction addresses. Therefore, it recites additional abstract ideas. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 8 recites additional details of the type of data included in the token. Therefore, it recites additional abstract ideas. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 9 recites the additional element of “wherein the … token is implemented using a smart contract”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 10 recites the additional element of “wherein the whitelist is implemented using a smart contract”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 11 recites the additional element of “wherein the … token is a self-regulating … token implemented as an extension of the Ethereum Request for Comment (ERC) 20 … token standard”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 13 recites the additional element of “wherein the blockchain on which recordation of the … transfer of the … token into the target transaction address is recorded is implemented by a series of nodes implementing the Ethereum protocol”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 14 further recites the abstract ideas of token transfers between entities and mentally verifying when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted. In other words, it recites limitations grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas. The additional element “wherein the at least one processor is further configured to” fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The additional elements “cryptographic” and “cryptographically” fail to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.

Claims 15-18, 20-26 and 28:
Step 1
Claims 15-18, 20-26 and 28 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 15 recites (i.e., sets forth or describes) abstract ideas of token transfers between entities, transaction bookkeeping, as well as mentally verifying when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted. Specifically, but for the additional elements, claim 15 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with
fundamental economic principles or practices, as well as commercial or legal interactions. Additionally, but for the additional elements, claim 15 under its broadest reasonable interpretation recites limitations grouped within the “mental processes” grouping of abstract ideas because the claim recites a process that deals with concepts performed in the human mind. For instance, the claimed token transfer limitations are an example of commercial or legal interactions because it involves sales activities or behaviors of transferring tokens as well as token business relations. Additionally, the claimed recording of the token transfer is an example of fundamental economic principles or practices because it involves the fundamental economic principle of bookkeeping. Additionally, the claimed verifying when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted is an example of concepts performed in the human mind because it involves concepts practically performed in the human mind. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving a request to transfer a cryptographic token into a target transaction address from a remotely located computing device
receiving signed data from the remotely located computing device, the signed data signed by a private key
receiving at least one of the target transaction address or a target public key associated with the target transaction address from the remotely located computing device
cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data by inputting the private key and the signed data into a cryptographic verification function that outputs a determination that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data
verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer of the cryptographic token based on a whitelist
cryptographically transferring and recording the cryptographic transfer of the cryptographic token into the target transaction address on a blockchain only after: (1) cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data and (2) verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer of the cryptographic token based on the whitelist

Step 2A Prong Two
Claim 15 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Further, the additional elements “cryptographic” and “cryptographically” generally links the use of the judicial exception to a particular technological environment, that being blockchain. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B
The additional elements, taken individually and in combination, do not result in claim 15, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 16-18, 20-26 and 28 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 16 further recites the abstract ideas of token transfers between entities and mentally verifying when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted. In other words, it recites limitations grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas. The additional elements “cryptographic” and “cryptographically” fail to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 17 further recites the abstract ideas of token transfers between entities and mentally verifying when a target transaction address or a target public key is both verified to be derivable from a private key and verified to be whitelisted. In other words, it recites limitations grouped within the “certain methods of organizing human activity” and “mental processes” groupings of abstract ideas. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 18 recites additional details of the type of data included in the signed data. Therefore, it recites additional abstract ideas.
Claim 20 recites the additional element of “to the remotely located computing device … by the remotely located computing device … from the remotely located computing device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The additional elements “cryptographic” and “cryptographically” fail to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain. The additional element “communicate data … to be signed … using the private key to create the signed data in response to the request to … transfer a … token into the target transaction address being received …” fails to recite a practical application or significantly more than the abstract idea because it is insignificant extra-solution activity as it is mere data gathering (See MPEP 2106.05(g)) and well-understood, routine, and conventional activity as it is receiving or transmitting data over a network (See MPEP 2106.05(d)(II)).
Claim 21 recites additional details of the type of data included in the transfer of the token. Therefore, it recites additional abstract ideas. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 22 recites additional details of the type of data included in the whitelisted transaction addresses. Therefore, it recites additional abstract ideas. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 23 recites additional details of the type of data included in the token. Therefore, it recites additional abstract ideas. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 24 recites the additional element of “wherein the … token is implemented using a smart contract”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 25 recites the additional element of “wherein the whitelist is implemented using a smart contract”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 26 recites the additional element of “wherein the … token is a self-regulating … token implemented as an extension of the Ethereum Request for Comment (ERC) 20 … token standard”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.
Claim 28 recites the additional element of “wherein the blockchain on which recordation of the … transfer of the … token into the target transaction address is recorded is implemented by a series of nodes implementing the Ethereum protocol”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea. The additional element “cryptographic” fails to recite a practical application or significantly more than the abstract idea because it generally links the use of the judicial exception to a particular technological environment, that being blockchain.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 14-18, 20-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018-060951 A1 to Omar et al. (hereinafter “Omar”).

Claim 1:
Omar discloses:
at least one processor; at least one memory communicatively coupled to the at least one processor; at least one network interface communicatively coupled to the at least one processor; wherein the at least one processor is configured to (Fig.1 items 102-105; Page 21-22)
receive a request to cryptographically transfer a cryptographic token into a target transaction address from a remotely located computing device (Page 7 “Transaction …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “The transaction includes any of the following information …”, Page 35 “The tokens are called Cryptographic, Contract-free, Tracking Tokens (CCTTs)”)
receive signed data from the remotely located computing device, the signed data signed by a private key (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)
receive at least one of the target transaction address or a target public key associated with the target transaction address from the remotely located computing device (Page 24 “The transaction includes any of the following information  … 2) who is sending the CCTT by the public key (303) of wallet A (301)”)
cryptographically verify that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data by inputting the private key and the signed data into a cryptographic verification function that outputs a determination that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data (Page 7 “Public and Private keys …”, Page 24 “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”)
verify that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer the cryptographic token based on a whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)
cryptographically transfer and record the cryptographic transfer of the cryptographic token into the target transaction address on a blockchain only after: (1) cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data and (2) verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer of the cryptographic token based on the whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 21 “The blockchain ledger …”, Page 22 “New transactions … are broadcast to the peer to peer network” and “The nodes … update the ledger”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21) 



Claim 2:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the cryptographic token is configured to require at least one of the target transaction address or the target public key associated with the target transaction address to be whitelisted before allowing cryptographic transfer of the cryptographic token into the target transaction address (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 3:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the signed data includes a signed string signed by the private key (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)

Claim 5:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the at least one processor is configured to communicate data to the remotely located computing device to be signed by the remotely located computing device using the private key to create the signed data in response to the request to cryptographically transfer the cryptographic token into the target transaction address being received from the remotely located computing device (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)

Claim 6:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein cryptographic transfer of the cryptographic token only into whitelisted transaction addresses implements government regulations limiting who can purchase at least one of the cryptographic token and at least one asset represented by the cryptographic token (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 7:
Omar discloses all limitations of claim 6. Omar also discloses:
wherein whitelisted transaction addressees are associated with individuals that comply with the government regulations limiting who can purchase at least one of the cryptographic token and the at least one asset represented by the cryptographic token (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)





Claim 8:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the cryptographic token represents at least one of a security, a currency, a commodity, a bond, a fund, or a combination thereof (Page 6 “Asset …”, Pages 14-15 “The asset holder may hold assets …”)

Claim 14:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the at least one processor is further configured to reject transfer of the cryptographic token into the target transaction address when it is not both: (1) cryptographically verified that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data and (2) verified that the at least one of the target transaction address of the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer of the cryptographic token based on the whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)

Claim 15:
Omar discloses:
receiving a request to transfer a cryptographic token into a target transaction address from a remotely located computing device (Page 7 “Transaction …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “The transaction includes any of the following information …”, Page 35 “The tokens are called Cryptographic, Contract-free, Tracking Tokens (CCTTs)”)
receiving signed data from the remotely located computing device, the signed data signed by a private key (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)
receiving at least one of the target transaction address or a target public key associated with the target transaction address from the remotely located computing device (Page 24 “The transaction includes any of the following information  … 2) who is sending the CCTT by the public key (303) of wallet A (301)”)
cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data by inputting the private key and the signed data into a cryptographic verification function that outputs a determination that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data (Page 7 “Public and Private keys …”, Page 24 “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”)
verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer of the cryptographic token based on a whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)
cryptographically transferring and recording the cryptographic transfer of the cryptographic token into the target transaction address on a blockchain only after: (1) cryptographically verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data and (2) verifying that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer of the cryptographic token based on the whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 21 “The blockchain ledger …”, Page 22 “New transactions … are broadcast to the peer to peer network” and “The nodes … update the ledger”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)

Claim 16:
Omar discloses all limitations of claim 15. Omar also discloses:
rejecting cryptographic transfer of the cryptographic token into the target transaction address when it is not both: (1) cryptographically verified that the at least one of the target transaction address or the target public key associated with the target transaction address is cryptographically derivable from the private key used to sign the signed data and (2) verified that the at least one of the target transaction address or the target public key associated with the target transaction address is whitelisted to receive the cryptographic transfer of the cryptographic token based on the whitelist (Page 13 “The CCTT may include a whitelisting requirement …”, Page 23 “Referring to Figure 3, the transfer of CCTT from one wallet … to another wallet, wallet B (302) is shown. There is a transfer of CCTT from one user to another” and “Here the rights of the CCTT-ZAR (309-310) are being transferred from wallet A (301) to wallet B (302)”, Page 24 “the public key (303) of wallet A (301)”  and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303) … This validates that Wallet A (301) has the authority to transact the CCTTs”, Page 39 “All CCTTs on the system have their ownership rights held through the use of public and private key pairs, and whoever knows the key pairs has the rights to the CCTTs held by those key pairs and no one else”; claim 21)

Claim 17:
Omar discloses all limitations of claim 15. Omar also discloses:
wherein the cryptographic token is configured to require at least one of the target transaction address or the target public key associated with the target transaction address to be whitelisted before allowing cryptographic transfer of the cryptographic token into the target transaction address (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 18:
Omar discloses all limitations of claim 15. Omar also discloses:
wherein the signed data includes a signed string signed by the private key (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)

Claim 20:
Omar discloses all limitations of claim 15. Omar also discloses:
communicating data to the remotely located computing device to be signed by the remotely located computing device using the private key to create the signed data in response to the request to cryptographically transfer a cryptographic token into the target transaction address being received from the remotely located computing device (Page 24 “The transaction includes any of the following information … 4) a signature using wallet A’s (301) private key (304)” and “Wallet A (301) must sign the inputs … with Wallet A’s (301) private key (304) which is associated with the Wallet A (301) public key (303)”)

Claim 21:
Omar discloses all limitations of claim 15. Omar also discloses:
wherein the cryptographic transfer of the cryptographic token only by whitelisted target transaction addresses implements government regulations limiting who can purchase at least one of the cryptographic token and at least one asset represented by the cryptographic token (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 22:
Omar discloses all limitations of claim 21. Omar also discloses:
wherein whitelisted transaction addressees are associated with individuals that comply with the government regulations limiting who can purchase at least one of the cryptographic token and the at least one asset represented by the cryptographic token (Page 13 “The CCTT may include a whitelisting requirement …”, Page 24 “the public key (303) of wallet A (301)”; claim 21)

Claim 23:
Omar discloses all limitations of claim 15. Omar also discloses:
wherein the cryptographic token represents at least one of a security, a currency, a commodity, a bond, a fund, or a combination thereof (Page 6 “Asset …”, Pages 14-15 “The asset holder may hold assets …”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Omar in view of US 2019/0114706 A1 to Bell et al. (hereinafter “Bell”).

Claim 9:
Omar discloses all limitations of claim 1. Omar does not disclose:
wherein the cryptographic token is implemented using a smart contract
Bell discloses:
wherein the cryptographic token is implemented using a smart contract (para 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Omar to include wherein the cryptographic token is implemented using a smart contract, as taught by Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (see Bell, paras 3-7).

Claim 10:
Omar discloses all limitations of claim 1. Omar does not disclose:
wherein the whitelist is implemented using a smart contract
Bell discloses:
wherein the whitelist is implemented using a smart contract (para 46)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Omar to include wherein the whitelist is implemented using a smart contract, as taught by Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (see Bell, paras 3-7).

Claim 11:
Omar discloses all limitations of claim 1. Omar does not disclose:
wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard
Bell discloses:
wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard (para 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Omar to include wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard, as taught by Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (see Bell, paras 3-7).

Claim 13:
Omar discloses all limitations of claim 1. Omar also discloses:
wherein the blockchain on which recordation of the cryptographic transfer of the cryptographic token into the target transaction address is recorded is implemented by a series of nodes (Page 21 “The blockchain ledger …”, Page 22 “New transactions … are broadcast to the peer to peer network” and “The nodes … update the ledger”)
Omar does not disclose
implementing the Ethereum protocol
Bell discloses:
implementing the Ethereum protocol (para 25, 28, 44, 143, 146)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Omar to include implementing the Ethereum protocol, as taught by Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (see Bell, paras 3-7).

Claim 24:
Omar discloses all limitations of claim 15. Omar does not disclose:
wherein the cryptographic token is implemented using a smart contract
Bell discloses:
wherein the cryptographic token is implemented using a smart contract (para 23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Omar to include wherein the cryptographic token is implemented using a smart contract, as taught by Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (see Bell, paras 3-7).


Claim 25:
Omar discloses all limitations of claim 15. Omar does not disclose:
wherein the whitelist is implemented using a smart contract
Bell discloses:
wherein the whitelist is implemented using a smart contract (para 46)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Omar to include wherein the whitelist is implemented using a smart contract, as taught by Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (see Bell, paras 3-7).

Claim 26:
Omar discloses all limitations of claim 15. Omar does not disclose:
wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard
Bell discloses:
wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard (para 28)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Omar to include wherein the cryptographic token is a self-regulating cryptographic token implemented as an extension of the Ethereum Request for Comment (ERC) 20 cryptographic token standard, as taught by Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (see Bell, paras 3-7).

Claim 28:
Omar discloses all limitations of claim 15. Omar also discloses:
wherein the blockchain on which recordation of the cryptographic transfer of the cryptographic token into the target transaction address is recorded is implemented by a series of nodes (Page 21 “The blockchain ledger …”, Page 22 “New transactions … are broadcast to the peer to peer network” and “The nodes … update the ledger”)
Omar does not disclose:
implementing the Ethereum protocol
Bell discloses:
implementing the Ethereum protocol (para 25, 28, 44, 143, 146)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Omar to include implementing the Ethereum protocol, as taught by Bell. One or ordinary skill in the art would have been motivated to do so in order to improve transaction security (see Bell, paras 3-7).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0103378 A1 to Unger et al. discloses systems and methods for off-chain verification of cryptographic transactions. The system receives a first transaction from a first blockchain, wherein the first transaction is associated with a first address of a first user device and receives a notification of an analysis of a whitelist status for the first transaction. The system performs a first off-chain check on the first transaction to determine validity of the first transaction and if the first off-chain check fails, determines whether a second off-chain check is required. If the second off-chain check is required the system performs the second off-chain check and if the second off-chain check fails, determines whether a supervised check is required. If the supervised check is required, the system sends transaction parameters of the first transaction to a second user device and submits transaction details to the first blockchain if an approval is received from the supervisor user device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685